Citation Nr: 1755964	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-26 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).


ORDER

Entitlement to an initial rating higher than 70 percent for PTSD is denied.


WITNESS AT HEARING ON APPEAL

The Veteran


FINDING OF FACT

Since the effective date of service connection, the Veteran's PTSD has been productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Since the effective date of service connection, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1974 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted service connection for PTSD with an evaluation of 70 percent effective June 20, 2007.  

This matter was previously remanded by the Board in January 2016 pursuant to Manlincon v. West, 12 Vet. App. 239 (1999), and in May 2017 to afford the Veteran a hearing before the Board.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2017.  A transcript of that hearing is of record.  

During the June 2017 hearing, the Veteran asserted that he should receive a temporary total (100 percent) rating because he was in residential treatment for PTSD for 90 days in 2007, and because he suffers from suicidal ideation.  A temporary total disability rating will be assigned without regard to other provisions of the VA Schedule for Rating Disabilities when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  See 38 C.F.R. § 4.29.  The matter has not been adjudicated by the RO and developed for appellate consideration.  Further, the Board does not find that such is inextricably intertwined with the higher initial rating issue developed for appellate consideration at this time because the record does not demonstrate that the Veteran took part in such residential treatment while service-connected for PTSD.  The Veteran testified that he had had residential treatment for PTSD during July, August, and September 2007.  Review of the Veteran's medical records indicates that the Veteran was discharged from a 60-day residential PTSD treatment program on May 22, 2007.  Treatment notes from July and August 2007 specifically relate to a group for those who have completed a PTSD residential program.  The record thus reflects that the residential treatment the Veteran referenced in his hearing testimony was completed in May 2007, prior to the June 20, 2007 effective date of service-connection for PTSD.  A temporary total disability rating under 38 C.F.R. § 4.29 is not available for residential or in-hospital treatment of a nonservice-connected disability.  Although the Veteran was later service-connected for PTSD, he was not service-connected during the time period when he was taking part in the residential treatment.  Therefore, a temporary total disability rating is not available for the Veteran's 2007 residential therapy, and such matter is not inextricably intertwined with the issue on appeal.  

An April 2016 rating decision granted entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) effective June 20, 2007.  

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's representative argued in the hearing testimony that a new examination would be beneficial to the Veteran while noting that he had received a service dog approximately five years ago.  A service dog was recommended for the Veteran in a December 2013 treatment note.  The most recent examination was conducted in February 2015.  Therefore, the service dog is not indicative of a new symptom or worsening of the Veteran's PTSD, or that the medical evidence is too old for an adequate evaluation of the current condition.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, the Veteran's representative has not argued that his symptoms have worsened - the service dog was recommended well before the most recent examination, as is noted in the hearing testimony, and although the dog was not specifically discussed in the examination, the dog itself is a means of coping with PTSD symptoms, not a symptom itself, and his severe symptoms were discussed at length in the examination.  Therefore, the Board finds that a remand to obtain a new examination when the evidence does not indicate worsening symptoms would result in additional delay with no new benefit flowing to the Veteran, and thus is inappropriate.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

Entitlement to an Initial Rating Higher Than 70 Percent for PTSD

The question before the Board is whether the Veteran's PTSD symptoms warrant the next higher rating, a 100 percent rating, at any time during the rating period on appeal, from June 20, 2007.  The Board finds that they do not.

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining entitlement to a higher initial evaluation during the rating period on appeal, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In this case, the Board does not find that the Veteran's PTSD symptoms result in total occupational and social impairment.  The Board acknowledges that the Veteran's medical treatment notes do indicate possible auditory hallucinations maybe 2 or 3 times a week and possible visual hallucinations described as little rodents and images on a daily basis in March 2010.  A November 2011 treatment note indicated that while in the past it was unclear whether hallucinations were due exclusively to substance use, the Veteran has continued to experience psychotic symptoms even though he has not used substances since 2006.  The doctor noted that it may be that stress exacerbates psychotic symptoms, and that as stress increases, his psychotic symptoms become more pronounced and inhibit his performance.  In March 2012, the Veteran reported ongoing concerns about visual and auditory hallucinations, including hearing indiscernible voices that sound like whispers and seeing rodent-like animals or rats.  He recognized that these hallucinations are not real, but expressed a high degree of distress about the experiences.  These contentions do rise to the level of persistent delusions or hallucinations, in spite of denials of hallucinations in other treatment notes.  Persistent delusions or hallucinations are among the symptoms used as examples for a 100 percent rating.  However, these listed symptoms are simply examples, and do not automatically result in a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The criteria for a rating is the overall level of impairment caused by the PTSD.  In this case, the Veteran's persistent hallucinations, while a significant symptom, have not resulted in total occupational and social impairment.

The Board notes that the Veteran has already been assigned a TDIU for the entire period during which the Veteran is service-connected for PTSD.  During the September 2013 VA examination, the Veteran reported numerous interpersonal issues in the past, including homelessness, but stated that his family relationships improved after he became sober, and that he was currently in a relationship and living with friends.  The February 2015 VA examination noted that the Veteran was living with his girlfriend of five years, although the Veteran reported that the relationship was difficult due to his irritability and poor communication.  He reported only occasional contact with an adult daughter, and infrequent contact with his mother.  The Veteran stated that he occasionally goes to the gym, to comedy movies, or to a walk in the park.  He reported no close friends, which he indicated was a source of distress.  Although the Veteran has considerable difficulty with social relationships, the fact that he has maintained a long-term romantic relationship goes against a finding of total occupational and social impairment.  The 70 percent rating he has already been assigned represents deficiencies in family relations, which appears to be a more appropriate description of his social impairment than total social impairment.  

The Veteran's representative has pointed to suicidal ideation as warranting a 100 percent rating.  Although the February 2015 examination noted recent thoughts of suicide without intent or plan, neither this examination nor the Veteran's treatment notes indicate that the Veteran is in persistent danger of hurting himself or others, as is noted among the 100 percent rating criteria's example symptoms.  Suicidal ideation itself is specifically contemplated by the 70 percent disability rating that the Veteran has been assigned.  The Veteran reported in the February 2015 examination that his anxiety interferes with bathing because he is always peeping out of the shower curtain, and that he must force himself to complete self-care and personal hygiene tasks.  However, his treatment records consistently indicate that his hygiene is good.  Therefore, although he has significant PTSD symptoms, the record reflects that he is able to perform the activities of daily living in spite of them.

A May 2012 treatment note indicates that the Veteran was attending junior college to pursue coursework in mathematics.  Treatment notes indicate that the Veteran cancelled appointments in order to accommodate his school schedule in October 2009, June 2010, and September 2010, which supports a finding that the Veteran was pursuing some type of coursework even prior to May 2012.  Later in May 2012, he indicated he was taking courses in sociology as well as mathematics, although he was having difficulty concentrating.  This sentiment was repeated in July 2012.  In January 2013, the Veteran reported that he wished to change colleges in order to attend one with increased disability resources.  A March 2013 treatment note indicated that the Veteran continued to attend school but had difficulty concentrating when reading.  It is unclear from the record whether the Veteran continued this coursework past 2013, but even if the Veteran's trouble concentrating caused him to stop pursuing junior college coursework, the Board notes that he did not seem to have trouble consistently attending his classes and behaving in an appropriate way during those classes.  Although he reported considerable difficulty with concentration, the fact that he attended classes for multiple years goes against a finding that he is totally impaired.  Attending classes while suffering from significant concentration lapses is more appropriately described as occupational and social impairment with deficiencies in most areas, including school, which is reflected by his current 70 percent disability rating.    

The record as a whole reflects that the Veteran suffers from very severe PTSD symptoms, as is reflected by the 70 percent disability rating that he has been assigned.  However, the record simply does not reflect the total social and occupational impairment necessary for a 100 percent rating.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


